United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Ann Arbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ozzie James, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1523
Issued: January 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2013 appellant filed a timely appeal from the April 9, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on February 12, 2013.
FACTUAL HISTORY
On February 22, 2013 appellant, then a 66-year-old pharmacist/clinical specialist, filed a
traumatic injury claim (Form CA-1) alleging head, neck and shoulder pain due to an injury at
1

5 U.S.C. §§ 8101-8193.

work on February 12, 2013 at 1:30 p.m. Regarding the cause of injury, she stated, “Hit on left
side of head by a bag full [of] medication while I was on the phone.” On the same form, Karen
Corr, a supervisor, stated that the alleged incident was not corroborated by witness statements or
a police video.2
Appellant submitted February 14 and 22, 2013 statements made on agency “report of
contact” forms. On February 12, 2013 Sandra Gray, a supervisor, subjected appellant to verbal
abuse, bullying and harassment during the half hour before Ms. Gray threw a medication bag that
hit the left side of her face while she was on the telephone talking to an agency nurse. Appellant
alleged that it was an “intentional attack” rather than an accident. She asserted that just prior to
the incident, Ms. Gray became angry and shouted at her because she was answering a telephone
call rather than checking orders at the counter. Appellant stated that, when she walked away to
separate herself from this abuse, Ms. Gray continued shouting at her and stated, “Go home,
leave, I do n[o]t need you.” She called the agency police because she feared further violence by
Ms. Gray. Appellant stated that, although the object thrown at her on February 12, 2013 was
small, she jerked her neck and shoulder and aggravated her preexisting carpal tunnel syndrome.
The incident made her feel embarrassed in front of her coworkers.
Appellant submitted a copy of an e-mail she sent on February 12, 2013 to Officer
Timothy Kennedy, the agency police officer who responded to her call that day. In the e-mail,
she stated that Ms. Gray threw a bag at her head while she was on the telephone. Appellant
noted that Ms. Gray was upset because she was on the telephone when there were a few
medications to check at the counter. She related that she was answering an important workrelated call. Appellant stated that Ms. Gray started shouting at her and telling her that she was
not doing her job.
In a February 12, 2013 report, Officer Kennedy noted that he responded to a call from the
agency’s outpatient pharmacy when an employee reported that her supervisor threw a bag of
medicine at her which struck her in the head. He made a visit to appellant, who told him that
Ms. Gray threw a bag of medicine as hard as she could that struck appellant in the side of her
head. Officer Kennedy questioned Ms. Gray, who acknowledged that she threw the bag but that
it hit appellant by accident. Ms. Gray indicated that appellant was lying and that bags of
medicine were thrown all the time.3 Officer Kennedy noted that Ms. Gray explained the process
that when prescriptions were filled they were thrown into a window to be picked up by another
person and issued to appellant. Ms. Gray stated that the bag may sometimes hit the person
working at the station next to the window. She noted that on February 12, 2013 she put one
small container of medication in a bag and tossed it towards the window. The bag was not very
heavy so it did not go in the direction it was tossed and it hit appellant in the left shoulder area.
Ms. Gray stated that she immediately apologized to appellant. Officer Kennedy stated that there
2

Ms. Corr stated, “A very minor event was blown out of proportion. This employee also picked up the
lightweight bag that grazed her and forcibly and intentionally threw it at an innocent [third] party in an overreaction
to the situation.”
3

Officer Kennedy stated that at this point in the interview he advised Ms. Gray to go to the other side of the room
but she refused and he had to physically guide her to the wall. After a meeting in Chief Maggard’s office, the
interview process was restarted.

2

were seven witness statements from pharmacy staff members who advise that tossing the
medication bags to the dispensing window by the pharmacist was a common practice and that
Ms. Gray apologized to appellant at the time of the February 12, 2103 incident. He observed
footage from a pharmacy camera which did not show Ms. Gray throwing the bag, but which did
show footage of the bag striking appellant in the left shoulder area. Officer Kennedy stated that
the camera showed the bag staying topside up as it flew through the air, which indicated that it
was not thrown at the velocity appellant had described. The fact that the bag struck appellant in
the left shoulder area “did not appear to faze” her as she continued to work and hold the
telephone to her ear for several seconds and did not jerk her head as alleged.
In February 13 and March 2, 2013 notes, Dr. Martha Gray, an attending Board-certified
internist, stated that appellant’s absence from February 13 to 20, 2013 and February 19 to
March 2, 2013 was “due to illness or injury.” The document “certifies that he or she has been
under our care for this problem.” It was noted that appellant could return to work on
March 4, 2013.
Dr. Gray noted under diagnosis, “Follow-up work injury sustained
February 12, 2013.” In a February 20, 2013 note, a person with an illegible signature stated,
“Workers’ comp[ensation] injury, date February 12, 2013. [Appointment] with [Dr.] Gray
February 19, 2013, diagnosis cervalgia, neck and shoulder pain. Off work February 19 [through]
March 3, 2013. [Return to work] March 4, 2013.”
In a March 8, 2013 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim.
In an attending physician’s report dated March 11, 2013, Dr. Gray noted that appellant
reported being hit on the left side of the head with a bag of medicine on February 12, 2013. She
stated that examination revealed that appellant had full range of motion of the neck, some
discomfort and tenderness over the posterior neck and upper back. Dr. Gray diagnosed
“cervicalgia” and opined that the condition was work related as appellant stated a coworker
threw a bag at her. She indicated that appellant was totally disabled from February 19 to
March 3, 2013 and could return to her regular work on March 4, 2013.
In an April 9, 2013 decision, OWCP denied appellant’s claim that she sustained an injury
in the performance of duty on February 12, 2013. It found:
“The evidence submitted was insufficient to establish your claim because no
diagnosis of any condition (physical or emotional) resulting from the events on
[February] 12, 2013 has been provided and a physician’s opinion as to how the
work injury caused, contributed to or aggravated your medical conditions has not
been provided.”
OWCP accepted that on February 12, 2013 Ms. Gray threw a medicine bag which accidentally
struck appellant. The evidence of record, including the statement of Officer Kennedy, did not
show that Ms. Gray intentionally tried to hit appellant with the bag or that Ms. Gray verbally
abused appellant on February 12, 2013. OWCP found that appellant did not submit sufficient
medical evidence to establish a firm diagnosed condition. Its notes of Dr. Gray diagnosed
cervicalgia which was merely a pain diagnosis and a subjective complaint without physical
findings to injury.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
On February 22, 2013 appellant filed a claim alleging that she sustained head, neck and
shoulder injury due to an incident at work on February 12, 2013. Regarding the cause of injury,
she stated, “Hit on left side of head by a bag full of medication while I was on the phone.” In an
April 9, 2013 decision, OWCP denied appellant’s claim of injury in the performance of duty

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.2a (June 1995). With
respect to emotional condition claims, the Board has recognized the compensability of physical assaults or verbal
abuse in certain circumstances. See Leroy Thomas, III, 46 ECAB 946, 954 (1995); Alton L. White, 42 ECAB 666,
669-70 (1991); Julie B. Hawkins, 38 ECAB 393, 396 (1987).
7

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, id.

8

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

4

on February 12, 2013.9 It accepted that Ms. Gray, a supervisor, threw a medicine bag which
accidentally struck appellant on the left shoulder region. OWCP denied the claim finding that
appellant did not submit rationalized medical evidence to establish that she sustained a diagnosed
condition due to the accepted incident.
The Board finds that appellant did not meet her burden of proof to establish that she
sustained injury in the performance of duty on February 12, 2013. The Board notes that OWCP
properly accepted the February 12, 2013 incident when Ms. Gray threw a medicine bag which
accidentally struck appellant. The evidence of record does not establish that Ms. Gray
intentionally tried to hit appellant with the bag. The Board further notes that the bag hit
appellant in her left shoulder region, rather than her head as alleged. Appellant did not submit
evidence to establish that Ms. Gray intentionally hit her with the medicine bag or that Ms. Gray
verbally abused her on February 12, 2013.10
The Board further finds that appellant did not establish her claim for a February 12, 2013
injury because she did not submit sufficient medical evidence to establish a firm medical
diagnosis due to the accepted incident. Appellant submitted brief treatment notes from Dr. Gray,
an attending Board-certified internist. In a March 11, 2013 attending physician’s report,
Dr. Gray noted only that appellant reported being hit on the left side of the head with a bag of
medicine on February 12, 2013.11 She diagnosed “cervicalgia” and opined that the condition was
work related because appellant related a coworker threw a bag at her. Dr. Gray listed that
appellant was totally disabled from February 19 to March 3, 2013 and could return to her regular
work on March 4, 2013. The submission of this report does not establish appellant’s claim.
Dr. Gray did not provide a clear statement explaining how the diagnosed condition occurred as a
result of the accepted February 12, 2013 work incident. Her identification of cervicalgia or neck
pain, without detailed objective findings, merely reported a symptom rather than a firm
diagnosed condition.12 Dr. Gray did not provide a rationalized medical opinion addressing how
the February 12, 2013 work incident caused appellant to suffer a medical condition.
Appellant did not submit probative evidence showing that she sustained an injury in the
performance of duty on February 12, 2013 and OWCP properly denied her claim. She may
submit new evidence or argument with a written request for reconsideration to OWCP within one

9

Appellant did not mention an emotional condition in her Form CA-1, but her later statements suggested that she
was claiming such an injury in addition to a physical injury.
10

Officer Kennedy, the agency police officer who came to the scene of the February 12, 2013 incident, indicated
that he reviewed video of the incident. He stated that the footage from a pharmacy camera he watched did not show
Ms. Gray throwing the bag, but did show the bag striking appellant in the left shoulder area. Officer Kennedy stated
that the camera showed the bag staying topside up as it flew through the air which indicated that it was not thrown at
the velocity appellant had described. He stated that the fact that the bag hit appellant in her left shoulder area “did
not appear to faze” appellant as she continued to work and hold the telephone to her ear for several seconds and did
not jerk her head as alleged.
11

Dr. Gray indicated that examination revealed that appellant had full range of motion of the neck, some
discomfort and tenderness over the posterior neck and upper back.
12

Dr. Gray provided disability slips but they did not contain any diagnosis of injury.

5

year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on February 12, 2013.
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

